PER CURIAM.
We reverse the summary judgment entered in favor of Paul Kapelow and Kendall Walk Townhomes, Inc. which denied the appellants’ claim for a real estate brokerage commission. Finding that a genuine issue of material fact exists as to whether the appellants procured a buyer ready, willing, and able to purchase the property as required under the oral listing agreement with Kendall Walk Townhomes, Inc., we hold that summary judgment was improper. Schmalzried v. Findley, 394 So.2d 436 (Fla. 3d DCA), review denied, 402 So.2d 609 (Fla.1981).
Accordingly, the order granting summary judgment is affirmed in part, and reversed in part, and remanded to the trial court for proceedings consistent with our holding.